Title: To Alexander Hamilton from Jeremiah Wadsworth, 25 April 1794
From: Wadsworth, Jeremiah
To: Hamilton, Alexander



Philadelphia April 25. 1794
Dear Sir

The Note which was among Chaloners papers payable to John B Church Esqr from Thomas Mifflin was for Sixteen hundred Dollars the interest was One thousand & forty dollars. I had a demand on the same Person for one Hundred Dollars. I have put the three Sums into a Bond payable to myselfe in one Year from the 24th of this Month. I have taken this method that if the project of Sequestration should come on the Carpet Mr Church may be safe. It was necessary to give a Years Credit as the Note was out Lawed and the payor Not in Cash. I wish for your approbation of this transaction. Their is due to Wadsworth & Church from Timothy Seymour of Hartford more than two thousand dollars & their is some doubt of his ability to pay but by lending him One thousand or twelve Hundred Dollars more a Mortgage can be obtained on Land that will serve the whole. If you approve of this transaction I will endeavor to compleat it. You may rember that it was agreed between us that all the Monies due Wadsworth & Church should be made payable to me when ever I took notes or Bonds. The Necessity of pursuing this mode in the mortgage is evident. You will direct me also on that subject.
I am D sir   Your   very Humble sert

Jere Wadsworth
Col Hamilton

